Case: 19-50963      Document: 00515414091        Page: 1     Date Filed: 05/12/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50963                           May 12, 2020
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

GREGORY NATHANIEL JACKSON,

                                                Defendant−Appellant.




                  Appeals from the United States District Court
                        for the Western District of Texas
                                No. 7:13-CR-199-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Gregory Jackson has moved to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-50963   Document: 00515414091     Page: 2   Date Filed: 05/12/2020


                                No. 19-50963

withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Jackson has filed a
response.

     We have reviewed counsel’s brief, relevant portions of the record, and
Jackson’s response. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibil-
ities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2